NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

In the Interest of A.S., a child. )
________________________________ )
                                  )
S.B.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )               Case No. 2D18-3267
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES,                         )
                                  )
               Appellee.          )
________________________________ )


Opinion filed October 17, 2018.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Rose Eda Lee,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional Counsel,
Fort Myers, for Appellant.

Meredith K. Hall, Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.


PER CURIAM.

             Affirmed.

NORTHCUTT, MORRIS, and SALARIO, JJ., Concur.